                                                             1    BLAKE J. RUSSUM (SBN 258031)                                     JS-6
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                             2    1001 Marshall Street, Suite 500
                                                                  Redwood City, CA 94063-2052
                                                             3    Telephone: (650) 364-8200
                                                                  Facsimile: (650) 780-1701
                                                             4    Email:      blake.russum@rmkb.com
                                                             5    Attorneys for Defendant
                                                                  THE LINCOLN NATIONAL LIFE INSURANCE
                                                             6    COMPANY
                                                             7
                                                             8                             UNITED STATES DISTRICT COURT
                                                             9                            CENTRAL DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley




                                                             10
                                                             11   SETH ZIELICKE,                                Case No. 2:19-cv-08121-RGK
                                A Professional Corporation




                                                             12                      Plaintiff,                 [PROPOSED] ORDER DISMISSING
                                      Redwood City




                                                                                                                ENTIRE ACTION WITH
                                                             13   v.                                            PREJUDICE
                                                             14   PICKFORD REAL ESTATE, INC.;
                                                                  BHH AFFILIATES, LLC;
                                                             15   HOMESERVICES OF AMERICA,
                                                                  INC.; DERGALIS ASSOCIATES,
                                                             16   LLC; THE LINCOLN NATIONAL
                                                                  LIFE INSURANCE COMPANY; and
                                                             17   Does 1 through 100, inclusive,
                                                             18                      Defendant.
                                                             19
                                                                           IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation for
                                                             20
                                                                  Dismissal of Action with Prejudice, and Federal Rule of Civil Procedure
                                                             21
                                                                  41(a)(1)(A)(ii), this action shall be, and hereby is, dismissed with prejudice in its
                                                             22
                                                                  entirety as to all claims and parties. Each party shall bear its own attorney’s fees
                                                             23
                                                                  and costs.
                                                             24
                                                                           IT IS SO ORDERED.
                                                             25
                                                                  Dated: October 25, 2019                 By:
                                                             26                                                 United States District Court Judge
                                                             27
                                                             28
                                                                                                                      [PROPOSED] ORDER GRANTING STIPULATION
                                                                  4838-4784-2474.1                                            TO DISMISS CASE WITH PREJUDICE
                                                                                                                                          CASE NO. 19-CV-08121
